SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 OR [] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 0-9463 MDI, INC. (Exact name of registrant as specified in its charter) DELAWARE 75-2626358 (State or other jurisdiction (I.R.S. Employer Of incorporation or organization) Identification No.) 10226 SAN PEDRO AVENUE, SUITE 200 SAN ANTONIO, TEXAS 78216 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (210) 582-2664 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). (Check one): Yeso Nox As of August 6, 2007, the Company had 32,093,802 shares of common stock outstanding. Transitional Small Business Disclosure format (check one):Yes[ ]No[X] MDI, INC. FORM 10-QSB TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1.Financial Statements. Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2007 and 2006 Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2007 and 2006 Notes to Financial Statements Item2.Management’s Discussion and Analysis and Results of Operation. Item 3.Controls and Procedures. PART II.OTHER INFORMATION Item 1.Legal Proceedings. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. Item 6.Exhibits and Reports on Form 8-K SIGNATURES EXHIBITS CERTIFICATIONS Certification of Chief Executive Officer Certification of Chief Financial Officer Joint Certification of Chief Executive Officer and Chief Financial Officer PART I-FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS MDI, INC. and SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) (Unaudited) June 30, December 31, 2007 2006 ASSETS Current Assets: Cash and cash equivalents $ 2,850 $ 452 Trade accounts receivable, net 1,252 1,308 Inventories 599 736 Prepaid expenses and other current assets 256 107 Total current assets 4,957 2,603 Property and Equipment – net 205 192 Other Assets: Goodwill 4,612 4,612 Other intangible assets 25 28 Other assets 135 363 Total assets $ 9,934 $ 7,798 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Trade accounts payable $ 455 $ 1,473 Accrued expenses 446 263 Deferred legal settlement 388 388 Accrued compensation 422 382 Bank factoring advance - 312 Other current liabilities 154 9 Deferred revenue 195 210 Total current liabilities 2,060 3,037 Long-Term Liabilities - - Total Liabilities 2,060 3,037 Commitments and Contingencies - - Stockholders' Equity: Preferred stock, $5 par value, issuable in series; 2,000,000 shares authorized; Series A, LIBOR+2% cumulative convertible; 195,351 shares authorized, issued and outstanding 977 977 Common stock, $0.01 par value, 100,000,000 shares authorized; 32,093,802 and 22,657,610 shares issued at June 30, 2007 and December 31, 2006, respectively 321 227 Additional paid-in-capital 141,325 132,957 Stock subscription receivable (2,600) - Accumulated deficit (132,149) (129,400) Total stockholders' equity 7,874 4,761 Total liabilities and stockholders' equity $ 9,934 $ 7,798 The accompanying notes are an integral part of these consolidated financial statements. MDI, INC. and SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (Unaudited) Three months ended June 30, 2007 2006 Net sales $ 1,843 $ 2,219 Cost of sales (exclusive of depreciation shown separately below) 991 1,165 Gross profit 852 1,054 Other operating costs: Selling, general and administrative 2,652 2,858 Depreciation and amortization 30 121 2,682 2,979 Operating loss (1,830) (1,925) Other income (expense): Interest income 25 10 Interest expense (27) - Loss on disposal of fixed assets - - Other, net - - (2) 10 Loss before income taxes and discontinued operations (1,832) (1,915) Income taxes - - Loss from continuing operations (1,832) (1,915) Loss from discontinued operations - - Net loss (1,832) (1,915) Dividend requirements on preferred stock (9) (8) Net loss allocable to common shareholders $ (1,841) $ (1,923) Basic and diluted earnings (loss) per share from: Continued operations $ (0.06) $ (0.09) Discontinued operations 0.00 (0.00) Basic and diluted loss per share $ (0.06) $ (0.09) Number of common shares used in computation 30,864,549 22,335,110 The accompanying notes are an integral part of these consolidated financial statements. MDI, INC. and SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (Unaudited) Six months ended June 30, 2007 2006 Net sales $ 4,106 $ 4,914 Cost of sales (exclusive of depreciation shown separately below) 1,925 2,415 Gross profit 2,181 2,499 Other operating costs: Selling, general and administrative 4,799 5,570 Depreciation and amortization 58 242 4,857 5,812 Operating loss (2,676) (3,313) Other income (expense): Interest income 27 10 Interest expense (48) - Loss on disposal of fixed assets (5) - Other, net (29) 1 (55) 11 Loss before income taxes and discontinued operations (2,731) (3,302) Income taxes (1) - Loss from continuing operations (2,732) (3,302) Loss from discontinued operations - (12) Net loss (2,732) (3,314) Dividend requirements on preferred stock (17) (17) Net loss allocable to common shareholders $ (2,749) $ (3,331) Basic and diluted earnings (loss) per share from: Continued operations $ (0.10) $ (0.15) Discontinued operations 0.00 (0.00) Basic and diluted loss per share $ (0.10) $ (0.15) Number of common shares used in computation 28,581,379 22,335,110 The accompanying notes are an integral part of these consolidated financial statements. MDI, INC. and SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six months ended June 30, 2007 2006 Operating Activities: Net loss $ (2,732) $ (3,314) Adjustments to reconcile net loss to net cash used in operating activities: Loss on disposal of fixed assets 5 - Non cash stock compensation 231 347 Services rendered for warrants issued 134 - Rent forgiveness for stock warrants issued 46 - Depreciation and amortization 58 242 Provision for losses on accounts receivable 131 11 Loss on early collection of notes receivable 29 - Changes in operating assets and liabilities, net of dispositions: Trade accounts receivable (75) (122) Inventories 137 (70) Prepaid and other current assets 50 (91) Trade accounts payable (1,018) 348 Accrued and other current liabilities 250 75 Net cash used in operating activities (2,754) (2,574) Investing Activities: Purchases of property and equipment (73) (34) Net cash used in investing activities (73) (34) Financing Activities: Sale of common stock, net of stock acquisition costs 5,450 2,193 Net repayment of short term debt (225) - Payment of preferred stock dividends - (17) Net cash provided by (used in) financing activities 5,225 2,176 Net increase (decrease) in cash and cash equivalents 2,398 (432) Cash and cash equivalents, beginning of period 452 2,140 Cash and cash equivalents, end of period $ 2,850 $ 1,708 Non cash investing and financing activities: Purchase of assets from Ecomatrix Funding, allocated to goodwill for 2,000,000 shares of common stock $ - $ 1,820 Subscription receivable for 5,306,122 shares of stock $ 2,600 $ - Stock acquisition costs for warrants issued $ 78 $ - Supplemental cash flow information: Cash paid during the year for: Interest $ 48 $ - Income taxes $ - $ - The accompanying notes are an integral part of these consolidated financial statements. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Organization and Business Description MDI, Inc. (“MDI” or “the Company) was incorporated in the state of Delaware on December 1995 under the name Ultrak, Inc., and changed its name to MDI, Inc. on September 2004. The Company has its headquarters in San Antonio, Texas. It is engaged in manufacturing and marketing enterprise-grade physical and electronic security technologies that include open architecture security command and control software, intelligent access control hardware and video surveillance management solutions. MDI products have protected thousands of customers around the world, including many of the world’s most security-minded government agencies including the Department of Homeland Security, major financial institutions, healthcare organizations, manufacturing companies, energy and power providers, gaming and entertainment establishments, educational institutions and Fortune ranked corporations. Note 2 – Basis of Presentation Our Consolidated Financial Statements as of June 30, 2007 have not been audited, but have been reviewed by the Company’s outside public accounting firm. These statements have been prepared on a basis that is substantially consistent with the accounting principles applied in our Annual Report on Form 10-KSB for the fiscal year ended December31, 2006. In our opinion, these financial statements include all normal and recurring adjustments necessary for a fair presentation. The results for the interim periods reported are not necessarily indicative of the results expected for the year. Certain amounts have been reclassified in the prior period financial statements to conform to the current period presentation. Note 3 – Summary of Significant Accounting Policies Use of Estimates In preparing our consolidated financial statements, we make estimates, assumptions and judgments that can have a significant effect on our revenues, income or loss from operations, and net income or loss, as well as on the value of certain assets on our consolidated balance sheet. We believe that there are several accounting policies that are critical to an understanding of our historical and future performance as these policies affect the reported amounts of revenues, expenses, and significant estimates and judgments applied by management. While there are a number of accounting policies, methods and estimates affecting our financial statements, areas that are particularly significant include receivable reserves, recoverability of long-lived assets, revenue recognition, stock-based compensation, and recoverability of goodwill and other intangible assets. Revenue Recognition The Company derives revenue from sales of products and services. The following summarizes the major terms of the contractual relationships with customers and the manner in which the Company accounts for sales transactions.Revenue is recognized on product sales when goods are shipped to the customer.Revenue from the sale of contract software maintenance service is recognized over the one-year term of the agreement.Revenue related to multiple element arrangements is separated in accordance with EITF 00-21 and SOP 97-2. Long term labor and material revenues are accounted for under the percentage-of-completion method, whereby revenues are recognized as work on contract progresses based on the costs incurred to date as a percent of total estimated costs for the contract.Costs to complete include, when appropriate, material, labor, subcontracting costs and other overhead costs.In the event of a change in total estimated contract cost or profit, the cumulative effect of such change is recorded in the period that the change in estimate occurs. Uncertainty in Income Taxes Effective at the beginning of the first quarter of 2007, the company adopted the provision of FIN 48, “Accounting for Uncertainty in Income Taxes–an interpretation of FASB Statement No.109.” FIN 48 contains a two-step approach to recognizing and measuring uncertain tax positions accounted for in accordance with SFAS No.109, “Accounting for Income Taxes.” The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates that it is more likely than not that the position will be sustained on audit, including resolution of related appeals or litigation processes, if any. The second step is to measure the tax benefit as the largest amount that is more than 50% likely of being realized upon ultimate settlement. As a result of the implementation of FIN 48, the Company has not changed any of its tax accrual estimates. The company files U.S. federal, and U.S. state tax returns. For state tax returns the company is generally no longer subject to tax examinations for years prior to 1996. Stock-Based Compensation Effective January 1, 2006, we adopted the provisions of Statement of Financial Accounting Standards No. 123 (revised 2004), “Share-Based Payment” (SFAS No.123R) requiring that compensation cost relating to share-based payment transactions be recognized in the financial statements. The cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the employee’s requisite service period (generally the vesting period of the equity award). Prior to January 1, 2006 the Company accounted for share-based compensation to employees in accordance with Accounting Principles Board Opinion No, 25, “Accounting for Stock Issued to Employees” (APB No. 25) and related interpretations. We also followed the disclosure requirements of Statement of Financial Accounting Standards No. 123, “Accounting for Stock-Based Compensation, as amended by Statement of Financial Accounting Standards No. 148, “Accounting for Stock-Based Compensation-Transition and Disclosure”. During the six months ended June 30, 2007, the Company granted 3,136,900 options with 307,000 options vested on the date of grant, 93,100 vesting on March 31, 2007 and 2,736,800 vesting quarterly during 2007 and 2008.During the three months ended June 30, 2007, the Company granted 83,500 options that vested on the date of grant and 375,000 options were forfeited. The Company recorded a $63 thousand and $231 thousand expense for stock compensation cost related to stock options recognized in the three months and six months ended June 30, 2007, respectively. The Company recorded a $183 thousand and $347 thousand expense for stock compensation cost related to stock options recognized in the three months and six months ended June 30, 2006, respectively.No future income tax benefit was recognized in the periods ended June 30, 2007 and 2006. The fair value of these options was estimated at the date of grant using the Black-Scholes option-pricing model with the following assumptions: June 30, 2007 June 30, 2006 Expected life in years 2.5 5.5 Expected volatility 86% 81% Risk-free interest rate 4.8 5.2 Earnings (Loss) Per Share The Company computes basic earnings (loss) per share based on the weighted-average number of common shares outstanding. Diluted earnings per share is computed based on the weighted average number of shares outstanding, plus the number of additional common shares that would have been outstanding if dilutive potential common shares had been issued. As of June 30, 2007 and 2006, there were 7,242,806 and 1,022,000 stock options outstanding, respectively, but were not included in the computation of diluted earnings (loss) per share because the effect would have been anti-dilutive. As of June 30, 2007 and 2006, there were 195,351 shares of preferred stock outstanding, which convert to 406,981 shares of common stock. These shares were excluded from the computation of diluted loss per share because the effect was anti-dilutive. Reclassifications Certain amounts have been reclassified in the prior period financial statements to conform to the current period presentation. Note 4Business Acquisition In January2006, the Company purchased certain assets used by Ecomatrix Funding, Inc. in its Advanced Security Link operation. The purchase price was 2million shares of the Company’s stock. Note 5 – Stockholders’ Equity On January 31, 2007, the Company sold 5,306,122 shares of common stock priced at $0.49 per share to Stratis Authority.The Company recorded a $2.6 million stock subscription receivable for these shares. In March 2007, the Company entered into identical Securities Purchase Agreements, Registration Rights Agreements and Common Stock Purchase Warrants with two investors for the sale by MDI of 256,410 shares of common stock priced at $0.78 per share and warrants totaling 128,206 shares exercisable at $0.86 having a three year term.The total cash received by MDI at closing was $196 thousand. In March 2007, the Company issued two warrants for the purchase of 247,293 shares of common stock exercisable at $0.90 and having a three year term.These common stock purchase warrants were issued in lieu of $46 thousand in rent payments. During April 2007, the Company sold approximately 725,000 shares of its common stock raising approximately $725 thousand and received $765 thousand in cash upon the exercise of a warrant which was held by Crestview Capital Partners to purchase 750,000 shares at $1.02 per share. On May 7, 2007, the Company entered into a Securities Purchase Agreement and Registration Rights Agreement with certain institutional investors providing for the sale of 2,395,210 shares of common stock priced at $1.67 per share and warrants totaling 1,197,604 shares exercisable at $2.51 having a five year term from the date of issuance.The total cash received at closing was $4,000,000, from which approximately $40,000 was dispersed as transaction related expenses. On April 25, May 2, and May 7, 2007, the Company issued three (3) warrants each for the purchase of 50,000 shares (150,000 total shares) of common stock exercisable at $2.50 and having a five year term.These common stock purchase warrants were issued as payment for specified services provided. See Part II, Item 2 for further information about registration of the shares and warrant shares. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements The matters discussed in this management's discussion and analysis or results of operations contain forward-looking statements that involve risks and uncertainties. For example, when we use words such as "project," "believe," "anticipate," "plan," "expect," "estimate," "intend," "should," "would," "could" or "may," or other words that convey uncertainty of future events or outcome, we are making forward-looking statements. The Company's actual results could differ materially from those discussed here. Factors that could cause or contribute to such differences are discussed elsewhere in this quarterly report on Form 10-QSB. Forward-looking statements represent our current expectations and are inherently uncertain. The Company disclaims, any intent or obligation to update these forward-looking statements. Overview MDI, Inc., a Delaware corporation, (“MDI” or “the Company) is engaged in manufacturing and marketing enterprise-grade physical and electronic security technologies that include open architecture security command and control software, intelligent access control hardware and video surveillance management solutions. MDI products have protected thousands of customers around the world, including many of the world’s most security-minded government agencies such as the Department of Homeland Security, major financial institutions, healthcare organizations, manufacturing companies, energy and power providers, gaming and entertainment establishments, educational institutions and Fortune ranked corporations. Product and Service Offerings We are both a manufacture and a supplier of software, hardware and professional engineering and design services which are used in controlling access to facilities and in providing video and audio surveillance of facilities, people and other property. Our business consists of three integrated offerings: 1.Enterprise-Grade Business Our business began over 25 years ago when the United States Federal Government engaged us to design and install “enterprise-grade” security systems to protect some of their very high exposure facilities in Washington, D.C. Over the last 25 years, this business has grown to include many other government facilities, such as military bases, as well as corporate office facilities, schools and university campuses and infrastructure facilities such as oil and gas refineries and pipelines. a.SAFEnet® Because each installation required a custom or tailored design, we developed a common software “operating system” which today is known as “SAFEnet”. This is an open architecture access control, intrusion detection and video security software. We believe it has no peer and will become the backbone for the future growth and success of our company. b.Pointguard® Xtreme and iTRUST™ The Company’s iTRUST product was re-built in 2006 to be more suitable for the mid to low-end product area of the access control business segment.The revised product offering has been renamed Pointguard® Xtreme. Pointguard Xtreme is both the upgrade path to the very successful Pointguard® product, and the replacement product for both iTRUST™ and SAFEnet Lite™. This product is a simplified version of our Enterprise-Grade SAFEnet product. It has been sculpted to make the screens and initial setup easier for the average user, but with the SAFEnet core to allow for full upward migration as a user’s needs grow. c.Digital Video Recorders In January 2006, the Company purchased assets and intellectual property from Ecomatrix Funding, Inc., including those relating to its DVR product line. The Company has since merged the DVR product line it acquired from Ecomatrix with its own DVR product lines to create the Company’s state-of-the-art Viewpoint™ DVR product. Through its engineering efforts, the Company has combined the best features of the two product lines, with the latest hardware available, providing the Company a highly competitive offering in the video DVR market. 2.Standardized Product Sales In 2006 we also began a new business to concentrate on the sales of our products for which we have developed a standardized design. These are our so-called “out-of-the-box” security products and include digital video recorders (DVR), video cameras, small access control systems and related products. We are currently selling these products through marketing co-ops such as PSA and Northern Video, as well as through our sales staff and our dealer network. Growth Strategy The Company’s growth strategy focuses on developing three business markets: (i) our traditional Enterprise Grade Software/Hardware offerings; (ii) our Professional Services offerings in the United States, both in the Governmental, and Commercial market spaces; and (iii) our Professional Services offerings with product customization in large, region-wide applications in selected foreign markets were we are teamed with large U.S. - based government contractors. We have always been a manufacturer of Enterprise-Grade Business offerings. However, as part of our growth strategy, we have returned to high level customization of SAFEnet®, our Enterprise-Grade software. The high level systems’ capability, combined with our Professional Services offerings through our Professional Services Group (“PSG”), provides for a complete systems solution for the large sophisticated users in the Integrated Security Marketplace. Our Professional Services Group has been actively involved with large U.S. government contractors in country-wide command and control infrastructure projects in select foreign markets. Competition Enterprise-Grade Business Offerings The competition in the Enterprise-Grade Electronic Access Control Intrusion Detection Systems manufacturer business is still primarily Lenel, Softwarehouse, and GE Systems (formerly Casi-Rusco). These companies are owned by large corporations.Lenel is owned by United Technologies Corporation, Softwarehouse by Tyco, and GE Systems by General Electric. The advantage that MDI has in the Enterprise-Grade Business offerings is our flexibility to accommodate large system users.MDI has always been known for its system stability and its ability to meet a customer’s needs by providing a custom software component, which subsequently becomes a part of the standard system for supportability. None of our competitors provide that service as a normal part of their business offerings. Professional Services Group Business Offerings The PSG business offerings are unique to the integrated security systems market. Through this group, MDI has brought to the marketplace the system flexibility of its SAFEnet system and its customizing capabilities where large, sophisticated systems users demand a solution that provides them the exact system capabilities to meet demanding market needs. The PSG tailored-consulting approach to meeting customer needs, when managed by our talented group of industry experts, (most with over 20 years of high-end industry experience) bring real world solutions to our most sophisticated clients. PSG provides the design, installation, system implementation, and end user training of the customized SAFEnet system to our clientele. Cash Requirements Through the successful implementation of our plans during 2007 to develop our PSG and standardized product sales businesses, we are hopeful that revenue from operations will equal or exceed our total company-wide operating costs during 2007. Until this is achieved, however, we will continue to have a need to generate additional cash to finance our business and its growth. This will be done through a combination of the sale of our equity and/or by borrowing money. We do not currently have any debt, except for normal trade payables. Accordingly, we believe that we have the ability to borrow money. To that end, we terminated our bank factoring arrangement in June and we are actively investigating putting in place a line of credit with a lender which would be backed by assets of the company. We have not yet concluded such a facility and there is no assurance that one will be entered into. We are continuing this investigation. We also have the ability to raise additional cash based, in part, on the sale of our equity. Financial Condition, Liquidity and Capital Resources In the first six months of 2007, the Company’s cash and cash equivalents increased $2,398 thousand from $452 thousand at December 31, 2006 to $2,850 thousand at June 30, 2007. The Company had net cash used in operating activities of $2,754 thousand for the first six months of 2007. Management believes that the Company will be able to satisfy its liquidity requirements for at least the next 12 months through cash in hand and collection of receivables. Risks Associated With Our Common Equity Our Common Stock is available for purchase and sale through the NASDAQ Stock Market. Please refer to the Company’s latest Form 10-KSB for information about risks associated with the Company’s Common Equity. As of January 1, 2007 there were 22,657,610 shares of common stock outstanding. Since that date, the Company entered into agreements to sell 5,306,122 shares of common stock under a Stock Purchase Agreement, as described in Part II, Item 2 below; 2,395,210 shares under a Securities Purchase Agreement and Registration Rights Agreement, as described in Part II, Item 2 below; 981,410 shares of common stock to nine (9) accredited investors, as described in Part II, Item 2 below; 750,000 shares to Crestview Capital Master LLC pursuant to its exercise ofa warrant granted to it dated May 23, 2006, and an additional 3,450 shares pursuant to warrant exercise. There are currently 32,093,802 shares of common stock outstanding. In addition, since January 1, 2007, the Company issued warrants to purchase 1,868,103 shares of its common stock, as described in Part II, Item 2 below. When all of the shares sold and warrant shares issued are registered with the SEC and sold in the public market, it could cause the market price of our common stock to drop by increasing the total number of shares offered for sale to the public. An overabundance of available shares in the market may limit the price growth potential of our Common Stock even if our business is doing well, because the available supply may exceed the demand for our shares.This phenomenon may impair our ability to raise needed capital by reducing the price at which we could sell our common stock.In addition, the Company may seek future financings that involve the issuance of equity securities or instruments convertible into or exchangeable for equity securities and any such future financings may further reduce the price of our common stock. Acquisition On June 21, 2007, the Company and the limited partners (“Limited Partners”) of Data Rose Limited Partnership (“Partnership”), a Texas limited partnership, executed a Partnership Purchase and Registration Rights Agreement pursuant to which MDI agreed to purchase from the Limited Partners a 49.9% interest in the Partnership (“Partnership Interest”) in return for 3,000,000 unregistered shares of MDI common stock (“Shares”). The primary asset of the Partnership is a 204,000 square foot building at 9725 Datapoint Drive in San Antonio. Based on current accounting advice, the Company has concluded that if it were to consummate the transaction as currently structured, it will be required to record a total non-cash expense of $2.4 million over a period of approximately 15 months. Despite the other advantages of concluding this transaction, the Company is of the opinion that the negative impact on earnings by recording an expense of $2.4 million dollars requires that we not close this transaction as currently structured. The Company has no contractual or legal obligation to close the transaction. Results of Operations The following tables contain information regarding the percentage of net sales of certain income and expense items for the three months and six months ended June 30, 2007 and 2006 and the percentage changes in these income and expense items from year to year.The percentage increase (decrease) column in the tables below reflects the increase (decrease) in the dollar change between the periods. Three Months Ended June 30, 2007 Compared to Three Months Ended June 30, 2006 Three months ended June 30, 2007 Three months ended June 30, 2006 Three months ended June 30, Dollars % of Net Sales Dollars % of Net Sales Change In Dollar Value Percentage Change In Dollar Value Net Sales $1,843 100% $2,219 100% $(376) -17% Gross profit 852 46% 1,054 47% (202) -19% Selling, general and administrative 2,652 144% 2,858 129% (206) -7% Operating loss (1,830) -99% (1,925) -87% 95 -5% Net loss (1,832) -99% (1,915) -86% 83 -4% Sales decreased $376 thousand.Expressed in dollars, gross profit decreased $202 thousand.Selling, general and administrative (SG&A) expenses decreased $206 thousand.This reflects our efforts to reduce costs in 2006.Net loss decreased $83 thousand.This is due primarily to reduced SG&A costs. Six Months Ended June 30, 2007 Compared to Six Months Ended June 30, 2006 Six months ended June 30, 2007 Six months ended June 30, 2006 Six months ended June 30, Dollars % of Net Sales Dollars % of Net Sales Change In Dollar Value Percentage Change In Dollar Value Net Sales $4,106 100% $4,914 100% $(808) -16% Gross profit 2,181 53% 2,499 51% (318) -13% Selling, general and administrative 4,799 117% 5,570 113% (771) -14% Operating loss (2,676) -65% (3,313) -67% 637 -19% Net loss (2,732) -67% (3,314) -67% 582 -18% Sales decreased $808 thousand, however gross profit as a percent of sales improved.Expressed in dollars, gross profit decreased $318 thousand.The decrease in gross profit is due primarily to a decrease in net sales partially offset by improved margin from our year to date product mix.Selling, general and administrative (SG&A) expenses decreased $771 thousand.This reflects our efforts to reduce costs in 2006.Net loss decreased $582 thousand.This is due primarily to reduced SG&A costs. ITEM 3. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures The Company’s Chief Executive Officer and Chief Financial Officer (the “Certifying Officer”) maintain a system of disclosure controls and procedures that is designed to provide reasonable assurance that information, which is required to be disclosed, is accumulated and communicated to management timely. Under the supervision and with the participation of management, at the end of the period covered by this report the Certifying Officer evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) or 15d-15(e) under the Exchange Act). Based upon that evaluation, the Certifying Officer concluded that our disclosure controls and procedures are effective in timely alerting them to material information relative to our company required to be disclosed in our periodic filings with the SEC. Changes in Internal Controls Our Certifying Officer has indicated that there were no changes in our internal controls or other factors that could significantly affect such controls subsequent to the date of his evaluation, and there were no such control actions with regard to significant deficiencies and material weaknesses. PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS No material developments occurred during the quarter with respect to our on-going litigation. For a discussion of this litigation, please refer to the Company’s Form 10-QSB for the prior two quarters and its latest Form 10-KSB for information about litigation involving the Company. We currently are not a party to any legal proceedings, the adverse outcome of which, in management's opinion, individually or in the aggregate, would have a material adverse effect on our results of operations or financial position. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On January 31, 2007, the Company entered into a Stock Purchase and Registration Rights Agreement with Stratis Authority (the “Investor”) providing for the sale by MDI of 5,306,122 shares of common stock priced at $0.49 per share. MDI filed a registration statement with the SEC on Form S-3 on July 19, 2007 and on July 31, 2007 the SEC advised the Company that it will not review the registration statement. During March and April 2007, the Company sold an aggregate of 981,410 shares of its common stock at prices between $0.78 and $1.00 per share to nine (9) accredited investors and received aggregate proceeds of $925 thousand. Additionally, the Company issued warrants to nine (9) accredited investors to purchase an aggregate of 520,499 shares of common stock at prices between $0.86 and $1.00 per share. The warrants have a three (3) year term. The proceeds will be used for general operating purposes. The shares and warrant shares have been registered for resale under a registration statement declared effective on June 13, 2007. On May 7, 2007, the Company entered into a Securities Purchase Agreement and Registration Rights Agreement with certain institutional investors providing for the sale of 2,395,210 shares of common stock priced at $1.67 per share and warrants totaling 1,197,604 shares exercisable at $2.51 having a five year term from the date of issuance. The total cash received at closing was $4,000,000, from which approximately $40,000 was dispersed as transaction related expenses. The shares and warrant shares have been registered for resale under a registration statement declared effective on June 13, 2007. ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K Exhibits 31.1 Certification of CEO Pursuant to Rule 13a-14(a) 31.2 Certification of CFO Pursuant to Rule 13a-14(a) 32.1 Joint Certification of CEO and CFO Pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code. Reports on Form 8-K The following reports on Form 8-K were filed during the three months ended June 30, 2007: On April 26, 2007 the Company filed a Form 8-K stating that on April 26, 2007, it received a letter from the Chairman and CEO of Stratis Authority, Inc., the largest shareholder of the Company, addressing defamatory statements and false information that has been widely circulated over the last week about Stratis, its LearnSafe(TM) program and MDI. On May7, 2007 the Company filed a Form 8-K stating that on May 7, 2007, the Company entered into a Securities Purchase Agreement and Registration Rights Agreement with certain institutional investors providing for the sale by MDI of 2,395,210 shares of common stock priced at $1.67 per share and warrants totaling 1,197,604 shares exercisable at $2.51 having a five year term from the date of issuance. MDI is obligated to register the shares and warrant shares for resale on a registration statement within 90days. The total cash received by MDI at closing was $4,000,000, from which approximately $40,000 will be dispersed as transaction related expenses. On June 27, 2007 the Company filed a Form 8-K stating that on June 21, 2007, the Company had entered into an agreement to purchase 49.9% of Data Rose Limited Partnership, the owner of a 204,000 square foot building in San Antonio, Texas. On July 16, 2007 the Company filed a Form 8-K dated July 16, 2007 stating that James Vandevere resigned as a member of the Board of Directors. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. MDI, INC. August 13, 2007 By: /s/Michael Sweet Michael Sweet Senior Vice President and Chief Financial Officer
